     Rafey S. Balabanian (SBN 315962)
 1 rbalabanian@edelson.com
 2 EDELSON PC
     123 Townsend Street, Suite 100
 3 San Francisco, California 94107
 4 Telephone:  415.212.9300
   Facsimile: 415.373.9435
 5
     Robert Teel (SBN 127081)
 6   lawoffice@rlteel.com
     LAW OFFICE OF ROBERT L. TEEL
 7   1425 Broadway, Mail Code: 20-6690
     Seattle, Washington 98122
 8   Telephone: 866.833.5529
     Facsimile: 855.609.6911
 9
     [Additional counsel appearing on signature page]
10
     Attorneys for Plaintiffs and the Proposed Classes
11
12                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA
13
14 DENNIS MAGANA, SCOTT SWINDELL, and
     DAVID TOROSYAN, on behalf of themselves,
15 and all others similarly situated,
16                                                       Case No.: 2:19-CV-01572-JAM-KJN
                           Plaintiffs,
17
            v.                                              ORDER EXTENDING STAY
18
19 ADTALEM GLOBAL EDUCATION, INC.,
     formerly known as DEVRY EDUCATION
20 GROUP, INC., a Delaware corporation, DEVRY
     UNIVERSITY, INC., a Delaware corporation,
21
22                         Defendants.

23
24
25
26
27
28



     [PROPOSED] ORDER EXTENDING STAY                           CASE NO. 2:19-CV-01572-JAM-KJN
 1                                    ORDER EXTENDING STAY
 2          This Court, having reviewed and considered the Parties’ Joint Status Report, finds that in
 3 light of the Parties’ continued efforts toward finalizing a settlement, extending the stay
 4 previously entered in this matter is appropriate. Accordingly, IT IS HEREBY ORDERED:
 5          1.      All proceedings and deadlines in the case are stayed for thirty (30) days; and

 6          2.      The Parties shall submit a stipulation of dismissal or another joint status report

 7 addressing their progress toward finalizing the settlement by March 20, 2020. If a settlement is
 8 finalized and executed before this date, the Parties shall promptly submit a Notice of Settlement
 9 in accordance with Local Rule 160.
10
11          IT IS SO ORDERED.

12
13 DATED: 2/19/2020
14                                                    /s/ John A. Mendez_____________
                                                      HON. JOHN A MENDEZ
15                                                    UNITED STATES DISTRICT COURT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      -1-
     [PROPOSED] ORDER EXTENDING STAY                              CASE NO. 2:19-CV-01572-JAM-KJN
